Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 1 of 12 PageID# 202




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


Robert Keating,
      Plaintiff,

V.                                                                 I:20cv550(LO/TCB)

B. Meade,et aL,
       Defendants.


                                 MEMORANDUM OPINION


       Proceeding pro se, Virginia inmate Robert Keating ("Keating" or "plaintiff') initiated this

civil rights action pursuant to 42 U.S.C. § 1983, and alleges in his amended complaint that

defendant Barbara Meade("Meade" or "Defendant") violated his constitutional rights to

adequate medical care by delaying the scheduling of his oral surgery and denying him pain

medication. Meade has filed a motion for summary judgment, with a supporting brief and

exhibit. [Dkt. Nos. 24,25]. Keating has been afforded the opportunity to file respond pursuant

to Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975), and has done so. [Dkt. No. 28].

Accordingly, this matter is now ripe for disposition. For the reasons that follow, Meade's motion

for summary judgment must be granted and this matter must be dismissed.

                                            I. Facts


       Plaintiff is currently incarcerated at the Rappahannock Regional Jail ("RRJ"). Defendant

Meade is the Health Services Administrator at RRJ. [Id. at 1]. RRJ contracts with

Rappahannock Creative Health Care("RCHC")to provide medical care for RRJ inmates. [Dkt.

No. 25-1 at 1-2]. Keating alleges in his amended complaint that in "early to mid-2019" he

"broke his tooth on a hard substance in the bean portion of a [food] tray"[Dkt. No. 12 at 5]and

that he filed "multiple" request forms prior to being seen by the dentist on August 1,2019. [Id
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 2 of 12 PageID# 203
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 3 of 12 PageID# 204
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 4 of 12 PageID# 205
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 5 of 12 PageID# 206
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 6 of 12 PageID# 207
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 7 of 12 PageID# 208
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 8 of 12 PageID# 209
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 9 of 12 PageID# 210
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 10 of 12 PageID# 211
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 11 of 12 PageID# 212
Case 1:20-cv-00550-LO-TCB Document 33 Filed 01/12/21 Page 12 of 12 PageID# 213
